Section 16 of Article III of our Constitution provides that each law shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title. The title and body of the Act here under review, Chapter 21881, Acts of 1943, read as follows:
"An Act to Provide Under Certain Conditions Suit Money, Including a Reasonable Attorney's Fee, to a Divorced Wife, or Husband in Proceedings Subsequent to the Rendition of a Final Decree of Divorce by the Courts of This State.
"Be It Enacted by the Legislature of the State of Florida:
"Section 1. Whenever, subsequent to the rendition of an absolute decree of divorce by any of the Courts of this State, either party thereafter in good faith prosecutes or defends further proceedings, either in respect to the custody of the children of such divorced parties, or in respect to the *Page 797 
enforcement or modification of alimony, provided for by such divorce decree, or any other matter arising as a direct result of such divorce decree, the Court may, in the exercise of a sound judicial discretion allow to the divorced wife, or husband and order the divorced husband, or wife to pay such sums for suit money, including a reasonable attorney's fee, as from the circumstances of the parties and the nature of the case shall be fit, equitable and just.
"Section 2. Any order so made under the provisions of this Act shall be enforced in the same manner as are other chancery orders or decrees.
"Section 3. This Act shall apply in all cases now pending or hereafter instituted in which the final decree of divorce was recorded prior to the effective date of this Act.
"Section 4. This Act shall become effective immediately upon becoming a law."
The words 'in proceedings subsequent to the rendition of a final decree of divorce," referred to in the title, is quite broad and general in its terms. The same might be said as to the words "under certain conditions." However, the first section of the Act shows what those conditions are, and also defines the words "in proceedings subsequent to the rendition of a final decree of divorce," etc.
"The words "under certain," conditions," as shown by Section 1, mean (1) that the proceedings shall be prosecuted or defended in good faith by the party who seeks the benefit of the Act and (2) that the proceedings must be in respect to the custody of the children of the divorced parties, or the enforcement or modification of alimony, provided by the previous divorce decree, or (3) any other matter arising as a direct result of such divorce decree, and (4) that the Court shall exercise a sound judicial discretion before making any allowance for suit money, or attorney's fee, in the light of the circumstances of the parties and the nature of the case, and (5) that such allowance, if made, shall be fit, equitable and just.
The title to the Act indicates, as is usually the case, that the Act is intended to be prospective in its operation. There *Page 798 
is nothing in the title to indicate that the Act should have any retroactive effect.
It is true that Section 1 of the Act begins as follows:
"Whenever, subsequent to the rendition of an absolute decree of divorce by any of the courts of this State, either party thereafter in good faith prosecutes or defends further proceedings," etc.
But the Legislature evidently intended the word "whenever" to mean "whenever after the passage of this Act," because this Act confers a new right not hitherto provided by law. Furthermore, Section 2 indicates that the Act is prospective in its nature.
So, except as to Section 3, the title and the body of the Act evidence the intent of the Legislature that this Act should have a prospective operation and should only apply to proceedings under the Act instituted after the effective date of the Act, although of course such supplementary proceedings provided for by the Act may be based upon a divorce decree which had been rendered before the Act was passed. But Section 3, if literally construed, would limit the operative effect of the Act to proceedings subsequent to the rendition of a final decree of divorce which was recorded prior to the effective date of the Act. It is possible that the Legislature intended Section 3 to read somewhat as follows:
'This Act shall also apply in all subsequent proceedings now pending or hereafter instituted in which the final decree of divorce was recorded prior to the effective date of this Act."
On the other hand, the Legislature may have considered that it was introducing something new into our laws and that it might be wise to limit the scope of the operation of the Act to only those subsequent proceedings brought in cases in which the final decree of divorce was granted and recorded prior to the effective date of the Act, and that they meant just exactly what they said in Section 3. However, if that is what the Legislature really intended to say, Section 3 is not embraced in the title of the Act. There is nothing in the title which indicates any intention whatever to confine *Page 799 
"the subsequent proceedings" to only those divorce decrees which were recorded prior to the effective date of the Act.
It seems to me therefore that Section 3 should be regarded as eliminated from the Act because it is not embraced within the subject of the Act as expressed in its title, but on the contrary is in conflict with the subject expressed in such title. This conclusion would leave the Act, with the exception of Section 3 standing.
A provision in the body of an act which is entirely outside of the purpose set forth in its title is null and void and may be regarded as eliminated from the act where the remainder of the act is within the title and constitutes a workable law. Volusia County v. State, 98 Fla. 1166, 125 So. 375, 813; Savannah, etc. R. Co. v. Geiger, 21 Fla. 669; Martin v. Dade Muck Land Co., 95 Fla. 530, 116 So. 449; Disston v. Board of Trustees, 75 Fla. 653, 79 So. 295; State v. Sullivan, 99 Fla. 1070,128 So. 478; Smith v. Chase, 91 Fla. 1044,109 So. 94.
The title of an act cannot be relied upon to add to the act, but it may serve to aid in the construction of the body of the act and as evidence of the legislative intent. State v. Yeats,74 Fla. 509, 77 So. 262; Jackson Lumber Co. v. Walton County,95 Fla. 632, 116 So. 771.
I must confess that this case presents a difficult question. I concurred in the opinion of Mr. Justice SEBRING on the original hearing and I am loath to depart from the well reasoned opinion which he wrote in that case, but when I read the title to the act and body of it as a whole, I am inclined to think that by applying the principles above stated, we can regard Section 3 as eliminated and uphold the validity of the balance of the Act, without doing violence to the legislative intent. In other words, taking the object and purpose of the act as expressed in its title, we cannot say that the Legislature would not have passed the act if Section 3 had not been included therein. As pointed out in Mr. Justice SEBRING's opinion, this section would render the act a species of special or class legislation, whereas, if that section be eliminated, as not being within the title, the general purpose *Page 800 
and intent of the act, which is general and salutary in its nature, is preserved.
For this reason, I concur in the order made by the majority of the Court, which is in instance and effect the same as that made on the original hearing.